

115 HR 6357 IH: To direct the Comptroller General of the United States to assess and make recommendations related to disaster medical assistance teams, and for other purposes.
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6357IN THE HOUSE OF REPRESENTATIVESJuly 12, 2018Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Comptroller General of the United States to assess and make recommendations related
			 to disaster medical assistance teams, and for other purposes.
	
		1.GAO study and report on disaster medical assistance teams
			(a)Study and report
 (1)StudyThe Comptroller General of the United States shall conduct a study on the mission readiness of disaster medical assistance teams with respect to current and emerging natural and manmade threats.
 (2)ComponentsThe study conducted pursuant to paragraph (1) shall include an assessment, in relation to disaster medical assistance teams, of—
 (A)whether the mission readiness of such teams, and the needs relating to such readiness, have changed over time;
 (B)the standards the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services uses to determine—
 (i)the training needs of such teams; and (ii)whether such teams are mission ready;
 (C)how to improve the determinations described in subparagraph (B); (D)the extent to which the provision of additional resources (including personnel, training, and equipment) has addressed mission readiness concerns; and
 (E)the extent to which the Assistant Secretary has developed plans to address mission readiness issues.
 (3)ReportNot later than one year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report containing—
 (A)the findings of the study conducted pursuant to paragraph (1); and (B)related recommendations.
 (b)Disaster medical assistance team definedIn this section, the term disaster medical assistance team means a disaster medical assistance team operating pursuant to the National Disaster Medical System established under section 2812 of the Public Health Service Act (42 U.S.C. 300hh–11).
			